                       UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                               Case No. 20-cv-954



 FARHAD AZIMA,

           Plaintiff,
                                                   BRIEF OF PLAINTIFF FARHAD
           v.                                        AZIMA IN OPPOSITION TO
                                                   DEFENDANTS’ OBJECTIONS TO
 NICHOLAS DEL ROSSO and VITAL                     ORDER AND RECOMMENDATION
 MANAGEMENT SERVICES, INC.,

           Defendants.



       The Order and Recommendation filed on August 9, 2021 (ECF No. 54)

recommended allowing four counts from the Complaint of Plaintiff Farhad Azima

(“Azima”) to proceed to discovery, and Defendants Nicholas Del Rosso and Vital

Management Services, Inc. (“Defendants”) have objected to the recommendation on each

of those four counts.1 Defendants’ limited argument is that those four counts should be

dismissed at the pleadings stage on statute of limitations grounds, and that the trade secrets

claims should also be dismissed for failure to state a claim. Defendants’ arguments lack

merit. For the reasons described below and in his Objection filed earlier (ECF No. 56),

Azima opposes Defendants’ Objection to the Recommendation. Defendants’ Motion to

Dismiss should be denied in its entirety and the Complaint should be allowed to proceed.




       1
        As Azima has shown in his own objection to the Recommendation, ECF No. 56,
all of Azima’s claims should survive Defendants’ Motion to Dismiss.
                                              1


      Case 1:20-cv-00954-WO-JLW Document 58 Filed 09/07/21 Page 1 of 15
                                      ARGUMENT

I.     Plaintiff’s Claims Should Not Be Dismissed on Statute of Limitations Grounds.

       The Magistrate Judge correctly recommended against dismissing nine of Azima’s

claims on statute of limitations grounds: Counts I and II (Wiretap Act); Count III (federal

misappropriation of trade secrets); Count VI (identity theft); Count VII (publication of

personal information); Count VIII (state trade secrets); Count IX (unfair and deceptive

trade practices); Count X (civil conspiracy); and Count XI (invasion of privacy).2

Defendants’ statute of limitations argument is flawed because they ask the Court to look

outside the Complaint to determine when the statutes of limitation started to run by asking

the Court to take judicial notice of a 2016 lawsuit filed by Azima against RAKIA that was

limited to conduct in or before 2016. The Magistrate Judge correctly recognized that

dismissal based on an affirmative defense (such as a statute of limitations) at this stage of

the proceedings is rare and is appropriate only when all the facts necessary to establish the

affirmative defense appear on the face of the Complaint itself.

       Defendants’ statute of limitations argument also fails because, even if looking

outside the Complaint would have been proper, Defendants have still not established a

statute of limitations affirmative defense. Even if the 2016 lawsuit were properly subject


       2
         Though the Magistrate Judge correctly recommended against dismissing each of
these counts under statutes of limitations, the judge incorrectly recommended dismissing
Counts I, II, VI, VII, IX, and XI on other grounds. Azima has objected to these
recommendations. See ECF No. 56. The Magistrate Judge also incorrectly recommended
dismissal of Azima’s state law computer trespass (Count IV) and conversion (Count V)
claims under statutes of limitations. Azima objected to the recommendation to dismiss
these state law claims, which were tolled under the doctrine of equitable estoppel. See ECF
No. 56 at 10-15.
                                             2


      Case 1:20-cv-00954-WO-JLW Document 58 Filed 09/07/21 Page 2 of 15
to judicial notice at this stage, the most that the 2016 lawsuit can show is when Azima

learned he had a claim against RAKIA for a hacking that occurred during or before 2016.

It cannot show when Azima learned he had these different claims – for Wiretap Act

violations, trade secrets law violations, and state law claims – against these different

Defendants. That is especially true for ongoing conduct, such as the 2018 and 2019 conduct

alleged in the Complaint that post-dates the 2016 lawsuit. And taking judicial notice of

Azima’s 2016 lawsuit against RAKIA cannot resolve issues about whether any statute of

limitations should be tolled because Defendants fraudulently concealed their involvement

in the tortious conduct. For these reasons, it was appropriate for the Magistrate Judge to

decline to take judicial notice of the 2016 lawsuit and to recommend against dismissal of

Azima’s claims on statute of limitations grounds.

       A.     Courts Look to the Face of the Complaint When Considering Dismissal
              Under an Affirmative Defense.

       The Magistrate Judge applied the appropriate legal standard in the Fourth Circuit in

finding that all facts necessary to dismiss a complaint based on an affirmative defense such

as a statute of limitations must appear “on the face of the complaint.” ECF No. 54 at 6-9.

Recognizing that a Rule 12(b)(6) motion “tests the sufficiency of the complaint,” the

Fourth Circuit has long disfavored dismissal on statute of limitations grounds in a Rule

12(b)(6) context. Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007) (holding

that dismissal on statute of limitations grounds in Rule 12(b)(6) context is only possible

where “all facts necessary to the affirmative defense clearly appear on the face of the

complaint.”) (cleaned up); see also Superior Performers, Inc. v. Phelps, 154 F. Supp. 3d

237, 243 (M.D.N.C. 2016) (“An affirmative defense will be reached on a motion to dismiss
                                             3


      Case 1:20-cv-00954-WO-JLW Document 58 Filed 09/07/21 Page 3 of 15
in the relatively rare circumstances when all facts necessary to the affirmative defense

clearly appear on the face of the complaint.”) (cleaned up).

       Defendants cite two Fourth Circuit cases in arguing that judicial notice has some

limited value in the Rule 12(b)(6) context compared to the face of the Complaint. See ECF

No. 57 at 12. In both cases, the Fourth Circuit only permitted judicial notice in the res

judicata context because “the res judicata defense raise[d] no disputed issue of fact.” Q

Intern. Courier Inc. v. Smoak, 441 F.3d 214, 216 (4th Cir. 2006) (emphasis added);

Andrews v. Daw, 201 F.3d 521, 524 n.1 (4th Cir. 2000) (same). In contrast, Defendants’

statute of limitations defense raises multiple factual questions inappropriate for Rule

12(b)(6) dismissal, such as the date of accrual, whether the tort involved continuing

conduct, whether Defendants fraudulently concealed their involvement in the illegal

conduct, and when the illegal conduct ceased. See Waugh v. Elan Fin. Serv., No. CV 3:17-

4378, 2018 WL 2976430, at *5 (S.D.W. Va. Jun. 13, 2018) (noting that, when the Court

cannot determine from reviewing the complaint when the illegal conduct stopped, it is not

clear from the face of the complaint whether the statute of limitations has run and dismissal

on statute of limitations grounds is inappropriate). When the affirmative defense requires

resolution of competing factual theories, dismissal is inappropriate and courts should allow

discovery to resolve open factual questions rather than rely upon extrinsic documents to

read inferences into the Complaint. Id.; see also, e.g., Khoja v. Orexigen Therapeutics,

Inc., 899 F.3d 988, 998 (9th Cir. 2018) (“[T]he unscrupulous use of extrinsic documents to

resolve competing theories against the complaint risks premature dismissals of plausible

claims that may turn out to be valid after discovery.”).

                                             4


      Case 1:20-cv-00954-WO-JLW Document 58 Filed 09/07/21 Page 4 of 15
        B.    The 2016 Lawsuit Does Not Provide a Basis for Dismissing Azima’s
              Complaint

        Even if the Court took judicial notice of the 2016 lawsuit, the allegations in that

lawsuit do not form a sufficient basis to dismiss Azima’s Complaint on statute of

limitations grounds. Defendants ask the Court to take judicial notice of the 2016 lawsuit

without explaining what the Court should notice: the existence of the lawsuit itself, the

facts alleged, the ultimate disposition of the case, or something else? Defendants also do

not explain why judicial notice should result in the dismissal of this Complaint. Azima

filed the 2016 lawsuit against a different defendant for different causes of action. Nothing

in the 2016 lawsuit shows that Azima knew or should have known about Defendants’

illegal conduct in 2016, the fact that his communications were intercepted on an ongoing

basis, or the fact that his trade secrets were stolen. Nor does the 2016 lawsuit say anything

about Defendants’ conduct after 2016, including the 2018 and 2019 conduct alleged in this

case.

        When examining a motion to dismiss, courts “accept as true all well-pleaded

allegations.” Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). If the Court

takes judicial notice of another lawsuit, the Court must construe any judicially noticeable

fact in the light most favorable to Azima. See Zak v. Chelsea Therapeutics Int'l, Ltd., 780

F.3d 597, 607 (4th Cir. 2015) (“[W]hen a court considers relevant facts from the public

record at the pleading stage, the court must construe such facts in the light most favorable

to the plaintiffs”); Hirtenstein v. Cempra, Inc., 348 F. Supp. 3d 530, 549 (M.D.N.C. 2018)

(“[A] court may consider facts and documents subject to judicial notice, provided that the

court construe such facts in the light most favorable to the non-moving party.”); Humane
                                             5


        Case 1:20-cv-00954-WO-JLW Document 58 Filed 09/07/21 Page 5 of 15
Soc'y of the United States v. Hanor Co. of Wisconsin, LLC, No. 4:15-CV-109-FL, 2016

WL 3435192, at *4 (E.D.N.C. Jun. 17, 2016) (“Even where the court may judicially notice

a fact as part of a public record, it must interpret those facts in the light most favorable for

plaintiff . . . . [I]t may not use judicial notice to draw inferences from the contents of such

documents, especially where those inferences are hostile to plaintiff.”); see also Staehr v.

Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 426 (2d Cir. 2008) (“While we have no

quarrel with the District Court's decision to take judicial notice of what information was

‘out there,’ we do disagree with its conclusion that the total mix of information before it

was sufficient to rule, as a matter of law, that an investor of ordinary intelligence was on

inquiry notice of The Hartford’s allegedly fraudulent conduct by July 2001.”).

       If the Court were to consider the 2016 lawsuit, it would still be inappropriate to

dismiss the Complaint on statute of limitations grounds for several reasons. First, nothing

in the 2016 lawsuit suggests that Azima was aware of Defendants’ conduct in 2016;

instead, Azima alleges in his Complaint that he “did not learn of the role played by Del

Rosso and Vital until recently,” “following an investigation.” ECF No. 1 ¶¶ 36, 127. As

the Magistrate Judge correctly noted, because the Complaint alleges that Azima did not

learn of Defendants’ role until 2020, the statutes of limitation did not begin to run on

Azima’s identity theft (Count VI) and publication of personal information (Count VII)

claims until then. ECF No. 54 at 9-10 (noting that the statutes of limitation did not begin

to accrue on these counts until Azima discovered or reasonably should have discovered the

identity of the wrongdoers). The 2016 lawsuit also does not provide information about

when Azima knew that his communications were being intercepted on an ongoing basis or

                                               6


      Case 1:20-cv-00954-WO-JLW Document 58 Filed 09/07/21 Page 6 of 15
that his trade secrets were acquired, disclosed, and used by Del Rosso, which are necessary

facts for Azima’s Wiretap Act (Counts I and II) and trade secrets (Counts III and VIII)

causes of action. See ECF No. 54 at 8.

       Second, the Complaint alleges multiple violations by Defendants independent of

and long after the filing of the 2016 lawsuit. The Complaint alleged that Defendants

disclosed and used Azima’s hacked data in 2018 and 2019. ECF No. 1 ¶¶ 24, 26. Each

disclosure in 2018 and 2019 was a separate violation of the Wiretap Act (Counts I and II),

federal law against trade secret misappropriation (Count III), North Carolina’s Trade Secret

Protection Act (Count VIII), state law against unfair and deceptive trade practices (Count

IX), civil conspiracy (Count X), and invasion of privacy (Count XI) claims. Thus, the

statutes of limitation did not begin to run on those claims until at least 2018 or 2019, when

the conduct occurred. Judicial notice of the 2016 lawsuit could not have provided any

information relevant to the statutes of limitation for Defendants’ later conduct. See ECF

No. 54 at 8-9 (noting that, because the different causes of action “are subject to various

distinct accrual rules,” Azima’s Complaint cannot be dismissed at this stage).

       Third, the Complaint also alleged that Defendants took multiple steps to

fraudulently conceal their involvement in hacking Azima. Defendants and their co-

conspirators began by using phishing emails to conceal the identity of the sender and trick

Azima into providing his passwords. ECF No. 1 ¶¶ 6, 16-17. Such emails are inherently

self-concealing fraudulent activity. Cf. State of N.Y. v. Hendrickson Bros, Inc., 840 F.2d

1065, 1083 (2d Cir. 1988) (“[P]assing off of a sham article as one that is genuine is an

inherently self-concealing fraud”) (cited by Edmonson v. Eagle Nat’l Bank, 922 F.3d 535,

                                             7


      Case 1:20-cv-00954-WO-JLW Document 58 Filed 09/07/21 Page 7 of 15
553 (4th Cir. 2019)). Following the hack, Defendants and their co-conspirators continued

their deception and sought to lay a false trail by fabricating emails supporting a story that

RAKIA had innocently discovered Azima’s hacked materials (a story that the UK court

later found was “not true” and “was both internally inconsistent and inconsistent with the

contemporaneous documents”). ECF No. 1 ¶¶ 7, 34-35. During the UK trial, Defendant

Del Rosso also denied under oath any involvement in the hack in his witness statement and

trial testimony, which he knew that Azima would read and rely upon. ECF No. 1 ¶ 36.

Nothing about the 2016 lawsuit undermines Azima’s core facts demonstrating that

Defendants concealed their hack of Azima and disclosure of his stolen data, and the

allegations in the Complaint show that Defendants should be estopped from arguing that

Azima’s Complaint should be dismissed on statute of limitations grounds. See Supermarket

of Marlington, Inc. v. Meadow Gold Dairies, Inc., 71 F.3d 119, 122 (4th Cir. 1995) (“The

purpose of the fraudulent concealment tolling doctrine is to prevent a defendant from

concealing a fraud, or . . . committing a fraud in a manner that it concealed itself until [the

defendant] could plead the statute of limitations to protect it.”) (cleaned up). For these

reasons (and as set forth in more detail in Azima’s Objection to the Magistrate Judge’s

Recommendation), the Complaint pleads allegations that estop Defendants from raising

statute of limitations defenses at this stage. See ECF No. 56 at 10-15.3



       3
           Azima’s Objection focused on the two counts that the Magistrate Judge
recommended dismissing, but North Carolina’s doctrine of equitable estoppel would apply
to all the state law counts, and a similar doctrine prevents Defendants from arguing statutes
of limitations for the federal law counts. ECF No. 34 at 4-6 (explaining the federal doctrine
of fraudulent concealment and the North Carolina doctrine of equitable estoppel).
                                              8


      Case 1:20-cv-00954-WO-JLW Document 58 Filed 09/07/21 Page 8 of 15
       Finally, if the Court accepts Defendants’ argument that judicial notice is appropriate

“at any stage of the proceeding,” see ECF No. 57 at 7, the Court should then also take

judicial notice of the public record referred to in Azima’s previous filings to get the “total

mix of information” about this case. See Staehr, 547 F.3d at 426. The Court should take

judicial notice of Del Rosso’s first witness statement in the UK trial, which shows the first

time Azima learned that Del Rosso provided Azima’s hacked data to Neil Gerrard and

Dechert LLP. ECF No. 25-3. And the Court should take judicial notice that, during the

pendency of the motion to dismiss, Del Rosso admitted to paying CyberRoot but raised an

unresolved factual dispute over why Del Rosso paid CyberRoot. ECF No. 41; ECF No.

47.4 These facts alone show that Defendants violated the Wiretap Act and trade secrets

counts that Azima could not have been aware of in 2016. Though the Court need not notice

any of these facts to deny Defendants’ motion to dismiss, it would be particularly

inappropriate to notice certain facts and make adverse inferences against Azima while

refusing to notice other facts that support the allegations in the Complaint. See Humane

Soc'y of the United States, 2016 WL 3435192, at *4.

II.    The Complaint Stated Claims for Misappropriation of Trade Secrets.

       The Magistrate Judge correctly recommended against dismissal of Azima’s federal

and state claims for misappropriation of trade secrets (Count III and Count VIII) because

Azima alleged that Defendants misappropriated his trade secrets. ECF No. 54 at 23.

Defendants incorrectly characterize Azima’s trade secrets claims as allegations of mere


       4 Del  Rosso also filed a sworn witness statement admitting to paying CyberRoot but
raising this factual dispute.
                                              9


      Case 1:20-cv-00954-WO-JLW Document 58 Filed 09/07/21 Page 9 of 15
secondary or conspiracy liability. ECF No. 57 at 18. Defendants also cite no authority to

support their contention that Azima’s allegations were insufficient to plead primary

liability as to his trade secrets claim. Id.

       As the Magistrate Judge correctly explained, Congress defined misappropriation of

trade secrets in part as the “acquisition of a trade secret of another by a person who knows

or has reason to know that the trade secret was acquired by improper means.” ECF No. 54

at 23 (citing 18 U.S.C. § 1839(5)(A)); see also 18 U.S.C. § 1836(b)(1) (authorizing the

owner of a trade secret that has been “misappropriated” to bring a civil cause of action).

Misappropriation also occurs when one discloses or uses another’s trade secret without

express or implied consent and the person knew or had reason to know that the knowledge

was improperly acquired. 18 U.S.C. § 1839(5)(B); Heska Corp. v. Qorvo US, Inc., No.

1:19-CV-1108, 2020 WL 5821078, at *7 (M.D.N.C. Sept. 30, 2020). Similarly, under

North Carolina law, “misappropriation” means “acquisition, disclosure, or use of a trade

secret of another without express or implied authority or consent.” N.C. Gen. Stat. § 66-

152 (1981). The Complaint alleges that Defendants acquired, disclosed, and used Azima’s

trade secrets, as well as that Defendants knew or should have known that the trade secrets

were acquired improperly without authorization.

       The Complaint alleges that Azima’s stolen data—including his trade secrets—was

“provided to Del Rosso,” ECF No. 1 ¶ 19, “published online and used by Defendants,” id.

¶ 1, “obtained” by Defendants, id. ¶ 18, and posted on WeTransfer sites in 2018 and 2019,

id. ¶¶ 24, 26. The Complaint also alleges that Defendants “intentionally disclosed”

Azima’s data, knowing and having reason to know that the information was obtained

                                               10


     Case 1:20-cv-00954-WO-JLW Document 58 Filed 09/07/21 Page 10 of 15
through interception, id. ¶¶ 48, 55-56, and that Defendants “improperly disclosed and

misappropriated Azima’s trade secrets without consent or authorization.” Id. ¶ 71. These

allegations are more than sufficient to support a claim that Defendants misappropriated

Azima’s trade secrets by acquiring, disclosing, and using them. Moreover, Defendant Del

Rosso admitted in a sworn witness statement filed in the UK court that he disclosed

Azima’s stolen data, including trade secrets, by emailing links to the intercepted data and

personally delivering a thumb drive containing the intercepted data to Neil Gerrard of

Dechert LLP. See ECF No. 25-3 ¶¶ 10, 14, 16; see also ECF No. 34 at 15 n.3. These

admissions also support Azima’s claims that Defendants acquired, disclosed, and used

Azima’s trade secrets in violation of federal and state law.

       Finally, Defendants’ argument that the Complaint did not adequately plead that

Defendants knew or had reason to know that the trade secret was acquired by improper

means, see ECF No. 57 at 18, is facially inaccurate. The Complaint contains several explicit

allegations that Defendants had reason to know that Azima’s data was obtained through

hacking. See ECF No. 1 ¶¶ 45, 48, 52, 55, 57. In addition, Azima’s allegations that

Defendants directed the hacking and paid CyberRoot more than $1 million to carry it out,

id. ¶¶ 5-7, 29, also clearly support the allegation that Defendants knew the trade secrets

were acquired by improper means.

       Because Azima alleged that Defendants acquired, used, and disclosed Azima’s trade

secrets that they knew to be ill-gotten, the Magistrate Judge properly concluded that the

Complaint adequately alleges violations of federal and state trade secrets law.



                                             11


     Case 1:20-cv-00954-WO-JLW Document 58 Filed 09/07/21 Page 11 of 15
                                    CONCLUSION

      For the foregoing reasons, Azima respectfully requests that the Court reject

Defendants’ objections and deny Defendants’ motion to dismiss in its entirety.

      This, the 7th day of September, 2021.

                                         WOMBLE BOND DICKINSON (US) LLP

                                         /s/ Ripley Rand
                                         Ripley Rand
                                         North Carolina Bar No. 22275
                                         Christopher W. Jones
                                         North Carolina Bar No. 27625
                                         555 Fayetteville Street, Suite 1100
                                         Raleigh, North Carolina 27601
                                         Phone: 919-755-2100
                                         Fax: 919-755-2150
                                         Email: ripley.rand@wbd-us.com
                                                 chris.jones@wbd-us.com

                                         MILLER & CHEVALIER CHARTERED


                                         /s/ Kirby D. Behre
                                         Kirby D. Behre (pro hac vice)
                                         Brian A. Hill (pro hac vice)
                                         Tim O’Toole (pro hac vice)
                                         Ian Herbert (pro hac vice)
                                         Calvin Lee (pro hac vice)
                                         900 16th Street, NW
                                         Washington, D.C. 20006
                                         Telephone: (202) 626-5800
                                         Fax: (202) 626-5801
                                         Email: kbehre@milchev.com

                                         Counsel for Plaintiff




                                           12


     Case 1:20-cv-00954-WO-JLW Document 58 Filed 09/07/21 Page 12 of 15
                         CERTIFICATE OF WORD COUNT
        I certify under LR 7.3(d)(1) that the body of this brief, headings, and footnotes

together contain 6250 words or fewer, as reported by the word count feature in Microsoft

Word.



                                         WOMBLE BOND DICKINSON (US) LLP


                                         /s/ Ripley Rand
                                         Ripley Rand
                                         North Carolina Bar No. 22275
                                         Christopher W. Jones
                                         North Carolina Bar No. 27625
                                         555 Fayetteville Street, Suite 1100
                                         Raleigh, North Carolina 27601
                                         Phone: 919-755-2100
                                         Fax: 919-755-2150
                                         Email:        chris.jones@wbd-us.com
                                                       ripley.rand@wbd-us.com




                                            13


     Case 1:20-cv-00954-WO-JLW Document 58 Filed 09/07/21 Page 13 of 15
                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                            CASE NO. 20-CV-954


FARHAD AZIMA,

       Plaintiff,

       v.                                          CERTIFICATE OF SERVICE

NICHOLAS DEL ROSSO and VITAL
MANAGEMENT SERVICES, INC.,

       Defendants.




       I hereby certify that I electronically filed the foregoing with the Clerk of Court using
the CM/ECF system, which will send electronic notification of this Notice to the following
attorneys:
       Kieran J. Shanahan, Esq.
       Brandon S. Neuman, Esq.
       Jeffrey M. Kelly, Esq.
       Nathaniel J. Pencook, Esq.
       GlenLake One
       4140 Parklake Avenue - Suite 200
       Raleigh, NC 27612
       kieran.shanahan@nelsonmullins.com
       brandon.neuman@nelsonmullins.com
       jeff.kelly@nelsonmullins.com
       nate.pencook@nelsonmullins.com
       Telephone: 919.329.3800
       Facsimile: 919.329.3799




                                              14


     Case 1:20-cv-00954-WO-JLW Document 58 Filed 09/07/21 Page 14 of 15
 This, the 7th day of September, 2021.

                                  WOMBLE BOND DICKINSON (US) LLP

                                  /s/ Ripley Rand
                                  Ripley Rand
                                  North Carolina State Bar No. 22275
                                  555 Fayetteville Street, Suite 1100
                                  Raleigh, NC 27601
                                  Telephone: (919) 755-8125
                                  Facsimile: (919) 755-6752
                                  Email:      ripley.rand@wbd-us.com


                                  Counsel for Plaintiff




                                     15


Case 1:20-cv-00954-WO-JLW Document 58 Filed 09/07/21 Page 15 of 15
